DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 28 September 2021 was accepted and entered.  Accordingly, claim(s) 1, 9, and 13 has/have been amended.  Claim(s) 4-6, 8, 11-12, and 16-19 has/have been cancelled.  Claim(s) 20-26 has/have been newly added.  Thus, claims 1-3, 7, 9-10, 13-15, and 20 are currently pending in this application.

Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive.
Regarding the previous rejection under 35 USC 102 of claims 1-3, 7, 9, and 11, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant argues that the channels of Gorfinkel are circular, which is different from the claimed shape of trapezoidal. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It seems that Applicant is arguing secondary considerations (see pages 13-14 of remarks), but no evidence provided and the secondary consideration is that it was an unknown problem and solution to an unknown problem. No evidence has been provided of "criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts" (MPEP 716.01(a)).  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 716.01(c)(II).
In response to applicant's argument that Applicant has found a previously unknown problem of known trapezoidal cross-shaped cross-section, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, the finding of an unknown problem of trapezoidal shaped channels would not make it non-obvious to one of ordinary skill of the art at the time of the invention to try the known trapezoidal channel shape (as shown by Johnston and Applicant’s prior art, see page 13 of remarks received 9/28/2021). It would have been obvious to one of ordinary skill at the time of the invention to substitute the cross-sectional shapes, as taught by Gorfinkel, with trapezoidal shapes, as taught by Johnston, to achieve the predictable result of providing channels and/or since it has been held that a mere change in shape of working parts is generally recognized as In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Applicant argues regarding the optical elements does not clearly point out the novelty of the claimed invention, as such details are not claimed.
Applicant’s arguments, filed 28 September 2021, with respect to both ends of the channels being sealed to prevent the material from being removed (see page 13 of remarks) have been fully considered and are persuasive.  The rejection(s) related to this and similar limitation(s) has/have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the plurality of channels has a cross-sectional shape perpendicular to the respective long axes with a width of the cross-section shape monotonically spread along one direction perpendicular to the same plane in the partial region.” It is unclear what is meant by a width being monotonically spread along one direction. The term “width” is generally accepted to mean the measurement taken at right angles to the length. The term monotonically is the adverb of monotonic, which means to have the property either of never increasing or never decreasing. It is unclear how “monotonically” relates to and further limits a width of the cross section as currently claimed.  A similar recitation is present in claim 9. 
The conditional language of “when” used in claim 21 makes it unclear whether or not the condition is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715) in view of Moon (US 2004/0263923) and Johnston (US 7,223,364).

Regarding claim 13, Gorfinkel teaches a method of manufacturing a microchip in which a plurality of channels are provided in an optically transparent solid material, such that long axes of the plurality of channels are arranged in parallel with each other on a same plane in at least a partial region of the plurality of channels in the transparent solid material (for example Fig. 23), comprising the steps of:
manufacturing a first plate-like optically transparent solid material, on a surface of which a plurality of grooves, having cross-sectional shapes, are formed to be parallel to each other in at least the partial region of the plurality of grooves, and which has a refractive index n1 (n2; 38); 
sticking a second plate-like optically transparent solid material with a refractive index n1 on the first plate-like optically transparent solid material to convert the plurality of grooves into the plurality of channels (39; 40); and 
filling a material with a refractive index n3 into predetermined channels of the plurality of channels (n’3; 37), 
1 and n3 satisfy a relation of n1 < n3 (for example [0033]-[0036]).
Gorfinkel teaches the chip capillary array to be manufactured by etching ([0041]) and does not teach the first plate to be manufactured by injection molding. However, Moon teaches injection molding to be a manufacturing approach as an alternative to etching a groove plate for the benefit of low cost manufacturing ([0202]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the chip capillary array, as taught by Gorfinkel, to be manufactured by injection molding to achieve the predictable result of manufacturing a groove array and for the benefit of low cost manufacturing.
Gorfinkel does not teach the cross-sectional shapes to be trapezoidal. However, Johnston teaches various shapes for the cross-sectional shapes of analyte channels including trapezoidal channels (Fig. 1b). It would have been obvious to one of ordinary skill at the time of the invention to substitute the cross-sectional shapes, as taught by Gorfinkel, with trapezoidal shapes, as taught by Johnston, to achieve the predictable result of providing channels and/or since it has been held that a mere change in shape of working parts is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Claim 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715) in view of Johnston (US 7,223,364).

Regarding claim 20, Gorfinkel teaches a microchip (for example Fig. 23), comprising: 
a plurality of channels (37) provided in an optically transparent solid material (38), the optically transparent solid material having a refractive index n1 (n2), wherein 
long axes of the plurality of channels are arranged in parallel with each other on a same plane in at least a partial region of the plurality of channels in the optically transparent solid material (for example Fig. 23), 
each of the plurality of channels has a cross-sectional shape perpendicular to the respective long axes in the partial region (for example Fig. 23), and 
the plurality of channels includes at least first channels filled with a first material with a refractive index n2 (n3)  and second channels filled with a second material with a refractive index n3 (n’3), and a relation of n2 < n1 < n3 is satisfied (for example [0033]-[0036]).
Gorfinkel does not teach the cross-sectional shapes to be trapezoidal. However, Johnston teaches various shapes for the cross-sectional shapes of analyte channels including trapezoidal channels (Fig. 1b). It would have been obvious to one of ordinary skill at the time of the invention to substitute the cross-sectional shapes, as taught by Gorfinkel, with trapezoidal shapes, as taught by Johnston, to achieve the predictable result of providing channels and/or since it has been held that a mere change in shape of working parts is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 21, Johnston, as modified above, does not explicitly teach when two base angles of the trapezoidal shapes are 90 + DL and 90 + DR, respectively, where DL and DR are set to 0 degree < DL < 90 degrees and 0 degree < DR < 90 degrees, respectively, and D = (DL + DR)/2 is set, a relation of                        
                            
                                
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            2
                                                                            *
                                                                            D
                                                                            -
                                                                            s
                                                                            i
                                                                            n
                                                                            -
                                                                            1
                                                                            (
                                                                            
                                                                                
                                                                                    sin
                                                                                
                                                                                ⁡
                                                                                
                                                                                    
                                                                                        
                                                                                            D
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                            *
                                                                            
                                                                                
                                                                                    n
                                                                                    1
                                                                                
                                                                                
                                                                                    n
                                                                                    2
                                                                                
                                                                            
                                                                            )
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    *
                                                    n
                                                    2
                                                    /
                                                    n
                                                    1
                                                
                                            
                                            -
                                            D
                                            +
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    sin
                                                                
                                                                ⁡
                                                                
                                                                    
                                                                        
                                                                            2
                                                                            *
                                                                            D
                                                                            -
                                                                            
                                                                                
                                                                                    
                                                                                        
                                                                                            sin
                                                                                        
                                                                                        
                                                                                            -
                                                                                            1
                                                                                        
                                                                                    
                                                                                
                                                                                ⁡
                                                                                
                                                                                    (
                                                                                    
                                                                                        
                                                                                            sin
                                                                                        
                                                                                        ⁡
                                                                                        
                                                                                            
                                                                                                
                                                                                                    D
                                                                                                
                                                                                            
                                                                                        
                                                                                    
                                                                                    *
                                                                                    
                                                                                        
                                                                                            n
                                                                                            1
                                                                                        
                                                                                        
                                                                                            n
                                                                                            3
                                                                                        
                                                                                    
                                                                                    )
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    *
                                                                    n
                                                                    3
                                                                    /
                                                                    n
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            D
                                                        
                                                    
                                                    <
                                                    D
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            sin
                                                                        
                                                                        
                                                                            -
                                                                            1
                                                                        
                                                                    
                                                                
                                                                ⁡
                                                                
                                                                    
                                                                        
                                                                            s
                                                                            i
                                                                            n
                                                                            
                                                                                
                                                                                    2
                                                                                    *
                                                                                    D
                                                                                    -
                                                                                    
                                                                                        
                                                                                            
                                                                                                
                                                                                                    sin
                                                                                                
                                                                                                
                                                                                                    -
                                                                                                    1
                                                                                                
                                                                                            
                                                                                        
                                                                                        ⁡
                                                                                        
                                                                                            
                                                                                                
                                                                                                    s
                                                                                                    i
                                                                                                    n
                                                                                                    D
                                                                                                
                                                                                            
                                                                                            *
                                                                                            n
                                                                                            1
                                                                                            /
                                                                                            n
                                                                                            2
                                                                                            )
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                            *
                                                                            n
                                                                            2
                                                                            /
                                                                            n
                                                                            1
                                                                        
                                                                    
                                                                    -
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            D
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    is satisfied. However, absent some degree of criticality, it would have been obvious to one of ordinary skill at the time of the invention to have two base angles of the trapezoidal shapes are 90 + DL and 90 + DR, respectively, where DL and DR are set to 0 degree < DL < 90 degrees and 0 degree < DR < 90 degrees, respectively, and D = (DL + DR)/2 is set, a relation of                        
                            
                                
                                    
                                        
                                            
                                                
                                                    sin
                                                
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        ⁡
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            2
                                                                            *
                                                                            D
                                                                            -
                                                                            s
                                                                            i
                                                                            n
                                                                            -
                                                                            1
                                                                            (
                                                                            
                                                                                
                                                                                    sin
                                                                                
                                                                                ⁡
                                                                                
                                                                                    
                                                                                        
                                                                                            D
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                            *
                                                                            
                                                                                
                                                                                    n
                                                                                    1
                                                                                
                                                                                
                                                                                    n
                                                                                    2
                                                                                
                                                                            
                                                                            )
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    *
                                                    n
                                                    2
                                                    /
                                                    n
                                                    1
                                                
                                            
                                            -
                                            D
                                            +
                                            
                                                
                                                    
                                                        
                                                            sin
                                                        
                                                        
                                                            -
                                                            1
                                                        
                                                    
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    sin
                                                                
                                                                ⁡
                                                                
                                                                    
                                                                        
                                                                            2
                                                                            *
                                                                            D
                                                                            -
                                                                            
                                                                                
                                                                                    
                                                                                        
                                                                                            sin
                                                                                        
                                                                                        
                                                                                            -
                                                                                            1
                                                                                        
                                                                                    
                                                                                
                                                                                ⁡
                                                                                
                                                                                    (
                                                                                    
                                                                                        
                                                                                            sin
                                                                                        
                                                                                        ⁡
                                                                                        
                                                                                            
                                                                                                
                                                                                                    D
                                                                                                
                                                                                            
                                                                                        
                                                                                    
                                                                                    *
                                                                                    
                                                                                        
                                                                                            n
                                                                                            1
                                                                                        
                                                                                        
                                                                                            n
                                                                                            3
                                                                                        
                                                                                    
                                                                                    )
                                                                                
                                                                            
                                                                        
                                                                    
                                                                    *
                                                                    n
                                                                    3
                                                                    /
                                                                    n
                                                                    1
                                                                
                                                            
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            D
                                                        
                                                    
                                                    <
                                                    D
                                                    
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            sin
                                                                        
                                                                        
                                                                            -
                                                                            1
                                                                        
                                                                    
                                                                
                                                                ⁡
                                                                
                                                                    
                                                                        
                                                                            s
                                                                            i
                                                                            n
                                                                            
                                                                                
                                                                                    2
                                                                                    *
                                                                                    D
                                                                                    -
                                                                                    
                                                                                        
                                                                                            
                                                                                                
                                                                                                    sin
                                                                                                
                                                                                                
                                                                                                    -
                                                                                                    1
                                                                                                
                                                                                            
                                                                                        
                                                                                        ⁡
                                                                                        
                                                                                            
                                                                                                
                                                                                                    s
                                                                                                    i
                                                                                                    n
                                                                                                    D
                                                                                                
                                                                                            
                                                                                            *
                                                                                            n
                                                                                            1
                                                                                            /
                                                                                            n
                                                                                            2
                                                                                            )
                                                                                        
                                                                                    
                                                                                
                                                                            
                                                                            *
                                                                            n
                                                                            2
                                                                            /
                                                                            n
                                                                            1
                                                                        
                                                                    
                                                                    -
                                                                
                                                            
                                                        
                                                    
                                                    
                                                        
                                                            D
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    is satisfied, since it has been held that changes in shape are a matter of choice and recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 22, Gorfinkel teaches the first channels and the second channels are alternately arranged in the partial region (for example [0033]-[0036]).

Regarding claim 24, Gorfinkel teaches the cross-sectional shapes are the same for all of the plurality of channels (for example Fig. 23).

Regarding claim 25, Gorfinkel teaches a multichannel fluorescence detection system (Abstract), comprising: 
a microchip (for example Fig. 23) in which a plurality of channels (37) are provided in an optically transparent solid material (38), the optically transparent solid material having a refractive index n1 (n2), such that long axes of the channels are arranged in parallel with each other on a same plane in at least a partial region of the plurality of channels in the transparent solid material, wherein each of the plurality of channels has a cross-sectional shape perpendicular to the respective long axes in the partial region (for example Fig. 23); 
a laser light source (26); 
an irradiation optical subsystem configured to cause a laser beam generated from the laser light source to be incident perpendicularly to the long axes of the plurality of channels arranged in parallel, along the same plane from a side surface of the microchip (for example [0039]; Fig. 23); and 
a fluorescence detection optical subsystem configured to separately detect fluorescence generated from fluorescent analytes in the plurality of channels by irradiation of the laser beam (18), 
wherein the plurality of channels includes at least first channels filled with a first material with a refractive index n2 (n3), and second channels filled with a second 3 (n’3), and a relation of n2 < n1 < n3 is satisfied (for example [0033]-[0036]); and 
wherein the first channels also include fluorescent analytes to be detected (Abstract; [0014]; [0033]-[0036]).
Gorfinkel does not teach the cross-sectional shapes to be trapezoidal. However, Johnston teaches various shapes for the cross-sectional shapes of analyte channels including trapezoidal channels (Fig. 1b). It would have been obvious to one of ordinary skill at the time of the invention to substitute the cross-sectional shapes, as taught by Gorfinkel, with trapezoidal shapes, as taught by Johnston, to achieve the predictable result of providing channels and/or since it has been held that a mere change in shape of working parts is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorfinkel et al. (US 2010/0163715) in view of Johnston (US 7,223,364) and further in view of Cerrina et al. (US 2007/0196834).

Regarding claim 26, Gorfinkel does not teach a plurality of laser beams are provided and the plurality of laser beams are incident on different positions along long axis directions of the plurality of channels. However, Cerrina teaches including a plurality of light sources incident at spaced positions along length of a sample conduit for the benefit of selective illumination of separate sections of the conduit ([0090]). It would have been obvious to one of ordinary skill at the time of the invention to have the . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 20-22, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-3, 5, and 20 of U.S. Patent No. 9,921,160. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,921,160 include features of the claims of the instant application split amongst dependent claims, such that features claimed together in the instant claims are not necessarily provided together. However, it would have been obvious to one of ordinary skill at the time of the invention to have combined these elements to achieve the predictable result of providing a microchip and/or multichannel analyzer.
The Examiner is noting that claims 1-3, 7, and 9-10 cannot be fully evaluated regarding Double Patenting due to the lack of clarity of the claims. Lack of clarity further explained above.
Allowable Subject Matter
Claims 14-15 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 14-15, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a method of manufacturing a microchip in which a plurality of channels are provided in an optically transparent solid material, such that long axes of the plurality of channels are arranged in parallel with each other on a same plane in at least a partial region of the plurality of channels in the transparent solid material comprising: namely, the method further includes a step of sealing both ends of the channels filled with the material with the refractive index n3 after filling the materials with the refractive index n3.  
 Regarding claim 23, the prior art of record does not disclose or reasonably suggest, along with the other claimed limitations, a microchip comprising: namely, both ends of the second channels are sealed to prevent the second material from being removed.


Conclusion
Claims 1-3, 9, and 9-10 have not been rejected under 35 USC 102 nor 103, but have been rejected under 35 USC 112, as further explained above. No reasonably 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/C.F./Examiner, Art Unit 2884